DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-21
Withdrawn claims: 				1-14 and 18-21
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None	
Claims currently under consideration:	15-17
Currently rejected claims:			15-17
Allowed claims:				None

Election/Restrictions
Applicant’s election without traverse of Group II (claims 15-17) in the reply filed on 01/19/2022 is acknowledged.
Claims 1-14 and 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups I and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the graphs in Fig. 1C and 1D do not have any units, numbers, or values. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  claims 16 and 17 recite “The method of Claim 13”; however, claim 13 recites a product, not a method; therefore, claims 16 and 17 are interpreted as being dependent from claim 15 which does recite a method.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15/6 and 15/12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (Note: Claim “15/6” indicates claim 15 as it depends on claim 6, and so on for other claims 1-14.)
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15/6 recites the broad recitation “a micronutrient”, and the claim also recites “a vitamin” and “a mineral” which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15/12 recites the limitation "the hollow center" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15/12 recites “the hollow center is configured to reduce a risk of the human child choking on the edible chew”. However, the present specification does not describe the claimed configuration of the hollow center as it pertains to the prevention of choking as it 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15/1-15/3 and 15/5-15/13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahe (US 2016/0143320).
Regarding claim 15/1, Mahe teaches a method of calming an animal (corresponding to preventing destructive chewing behavior [0003]) and delivering an active ingredient to an animal (corresponding to vitamin, mineral, and antioxidant [0062]), the method comprising administering an edible chew formulated for oral consumption ([0002]; [0056]) comprising an expanded pre-gelatinized cereal flour matrix ([0007]) and a plasticizer (corresponding to component capable of forming hydrogen bonds in pre-gelatinized cereal flour [0065]), wherein the edible chew takes at least one minute to dissolve (corresponding to at least one minute of chewing before the product can be ingested [0056]), which overlaps the claimed time frame.  Mahe does not specifically Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Although the edible chew of Mahe is directed to oral consumption by a pet ([0007]), the present specification acknowledges that edible chews for dogs are known in the art, but their function is to clean teeth; they are too big/ heavy to be held by a child; 
Regarding claim 15/2, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a cereal flavor (from its matrix of cereal flour [0007]) and fruit flavor (from the inclusion of elderberry juice) flavor and/or spice flavor (from the inclusion of turmeric, saffron, or paprika) ([0063]).
Regarding claim 15/3, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a moisture content of 7.5-11.9% ([0065]) and a water activity of 0.6-0.7 ([0059]), which overlap the claimed ranges (when rounding the maximum moisture content to 12.0%).
Regarding claims 15/5 and 15/6, 
Regarding claims 15/7, Mahe teaches the invention as disclosed above in claim 15/1, but does not disclose that the edible chew is formulated to be at ambient temperature.  However, the claim does not actually require the edible chew to be at ambient temperature and the edible chew of the prior containing an expanded pre-gelatinized cereal flour matrix ([0007]) and a plasticizer ([0065]) does not have any ingredients that would prevent it from being at ambient temperature.
Regarding claim 15/8, Mahe teaches the invention as disclosed above in claim 15/1, but does not disclose that the edible chew is formulated to be chilled or frozen.  However, the claim does not actually require the edible chew to be chilled or frozen and the edible chew of the prior containing an expanded pre-gelatinized cereal flour matrix ([0007]) and a plasticizer ([0065]) does not have any ingredients that would prevent it from being chilled or frozen.
Regarding claim 15/9, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a bright color (corresponding to the edible chew containing blue no. 1, blue no. 2, green no. 3, red no. 3, red no. 40, yellow no. 5, yellow no. 6, annatto, chlorophyllin, cochineal, betanin, turmeric, saffron, and paprika as a colorant [0063]).
Regarding claim 15/10, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew is gluten-free (corresponding to formulations made without wheat flour [0062]) and nut-free (corresponding to formulations made with cereal flour [0062] and a plasticizer [0065]).
Regarding claim 15/11, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew comprises 71.4-78.1% of a cereal flour ([0062]).  Since any 
Regarding claim 15/12, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a hollow center (Fig. 7A); therefore the hollow center is configured to reduce a risk of choking on the edible chew during oral consumption.
Regarding claim 15/13, Mahe teaches the invention as disclosed above in claim 15/12, including the edible chew comprising at least one filling within a hollow center ([0079]).

Claim 15/1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heath (US 2016/0100553).
Regarding claim 15/1, Heath teaches a method of delivering an active ingredient to an animal (corresponding to fiber [0030], protein [0034]), mineral (Table 1 on page 12), and humectants [0025]), the method comprising administering an edible chew formulated for oral consumption ([0011]) comprising an expanded pre-gelatinized cereal flour matrix ([0017], [0023]) and a plasticizer (corresponding to sorbitol, glycerol, glucose, maltose, lactose, and propylene glycol [0025]), wherein the edible chew takes at least one minute to dissolve (corresponding to at least 90 seconds to consume [0015]), which falls within the claimed time frame.  Heath does not specifically teach that the edible chew has a texture adapted for at least one of the claimed effects (i)-(v); however, since Heath teaches the same edible chew comprising expanded pre-gelatinized cereal flour and plasticizer as claimed and instantly disclosed, the edible chew of Heath would necessarily have the texture adapted for the claimed effects (i)-(v).  It is noted that claim 15/1 is a recitation of an inherent characteristic wherein the edible chew of Heath is capable of Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary.  See In re Scheiber, 128 F .3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (please see MPEP §2112.01, I.).  Although the edible chew of Heath is directed to oral consumption by a pet ([0006]), the present specification acknowledges that edible chews for dogs are known in the art, but their function is to clean teeth; they are too big/ heavy to be held by a child; and they have a formulation containing ingredients that are not suitable for consumption by a child (Specification [0004]).  From the present disclosure, it seems as if the goal of the claimed edible chew is to allow a child to hold it and put it in their mouth by being a long stick shape ([0005]) while also being made from ingredients suitable for oral consumption by a child.  Since the edible chew of Heath has a stick shape (corresponding to cylindrical .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claim 15/4 is rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320) as applied to claim 15/1 above, in view of Heath (US 2016/0100553).
Regarding claim 15/4, Mahe teaches the invention as disclosed above in claim 15/1, including the edible chew has a cylindrical shape ([0012]).  It does not teach the edible chew to have at least one of the characteristics from the claimed group.
However, Heath teaches an edible chew ([0001]) having a cylindrical shape ([0066]) and that an edible chew is characterized by its largest dimension being at least about 50 mm ([0014]).  Since the largest dimension of a cylindrically-shaped object is its length, Heath teaches a length of at least about 50 mm, which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the edible chew of Mahe by making it the length disclosed by Heath.  Since Mahe discloses an edible chew, a skilled practitioner would readily recognize that the edible chew has a size of at least about 50 mm as its largest dimension since that is the feature that defines an edible chew.  Therefore, an edible chew having a cylindrical shape would be at least about 50 mm in length and a selection of a length within the overlapping range would render the claim obvious.

Claim 15/14 is rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320) as applied to claim 15/1 above, in view of Barnvos (US 2013/0273125).

Regarding claim 15/14, Mahe teaches the invention as disclosed above in claim 15/14, including that the edible chew cleans teeth ([0027]).  It does not teach the edible chew further comprises a holder configured to attach to the edible chew.
However, Barnvos teaches an edible chew ([0087]-[0088]) for dental hygiene ([0003]) comprising a convenient holder (corresponding to a chew-resistant, non-consumable portion) that securely fits around an end of the edible chew so that the chewable matrix can be held in a relatively fixed position while the animal chews on it ([0240]).
It would have been obvious for a person of ordinary skill in the art to have modified the edible chew of Mahe by attaching a holder to it as taught by Barnvos.  Since Barnvos teaches that a holder is convenient in helping the recipient maintain a grip on an edible chew, a skilled practitioner would be motivated to incorporate a holder onto the edible chew of Mahe, thereby rendering the claim obvious.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320) as described in claims 15/1-15/3 and 15/5-15/13 above, in view of Team (Veterinarians.org Team, “Puppy Teething: Best Toys and Pain Relievers for Those Pearly Whites”, 2018, Veterinarians.org, https://www.veterinarians.org/puppy-teething/).
Regarding claim 16, Mahe teaches the invention as disclosed above in claims 15/1-15/3 and 15/5-15/13, including 
However, Teams teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Teams.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Teams in order to determine reasons for destructive chewing behavior.  In consulting Teams, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 17, Mahe teaches the invention as disclosed above in claims 15/1-15/3 and 15/5-15/13, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Teams teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Teams.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Teams in order to determine reasons for destructive chewing behavior.  In consulting Teams, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320) in view of Heath (US 2016/0100553) as applied to claim 15/4 above, and further in view of Team (Veterinarians.org Team, “Puppy Teething: Best Toys and Pain Relievers for Those Pearly Whites”, 2018, Veterinarians.org, https://www.veterinarians.org/puppy-teething/).
Regarding claim 16, Mahe teaches the invention as disclosed above in claim 15/4, including 
However, Teams teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Teams.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Teams in order to determine reasons for destructive chewing behavior.  In consulting Teams, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 17, Mahe teaches the invention as disclosed above in claim 15/4, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Teams teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Teams.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Teams in order to determine reasons for destructive chewing behavior.  In consulting Teams, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahe (US 2016/0143320) in view of Barnvos (US 2013/0273125) as applied to claim 15/14 above, and further in view of Team (Veterinarians.org Team, “Puppy Teething: Best Toys and Pain Relievers for Those Pearly Whites”, 2018, Veterinarians.org, https://www.veterinarians.org/puppy-teething/).
Regarding claim 16, Mahe teaches the invention as disclosed above in claim 15/14, including 
However, Teams teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to soothe teething pain (page 3, paragraphs 1-3 under “Puppy Teething Toys: Help Soothe Your Dog’s Gums” heading).
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Teams.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Teams in order to determine reasons for destructive chewing behavior.  In consulting Teams, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.
Regarding claim 17, Mahe teaches the invention as disclosed above in claim 15/14, including the edible chew prevents destructive animal chewing behavior and provides an outlet for an animal’s innate chewing ([0003]).  It does not disclose that the edible chew is administered while having a maximum temperature at ambient temperature.
However, Teams teaches that chewing is a method for puppies to deal with the pain and discomfort of teething (page 3, paragraph under “When Does Teething Start in Puppies? Signs Your Puppy Is Teething” heading) and that chew toys and frozen items are used to 
It would have been obvious for a person of ordinary skill in the art to have modified the method of Mahe by freezing the edible chew as taught by Teams.  Since Mahe discloses that the edible chew prevents destructive chewing behavior, a skilled practitioner would be motivated to consult an additional resource such as Teams in order to determine reasons for destructive chewing behavior.  In consulting Teams, the skilled practitioner would find that destructive chewing behavior is caused by teething and that the discomfort of teething can be soothed by providing chew toys and frozen items.  Therefore, a skilled practitioner would readily recognize that freezing an edible chew would provide the recipient with teething relief due the cold temperature and chewing action, thereby rendering administering the edible chew at a temperature at or less than ambient temperature obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791